Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Zhou on 03/14/2022.

The application has been amended as follows: 

1.(Currently amended) A computer implemented method for evaluating a machine-trained model trained based on a distributed set of data from a plurality of third party systems, comprising:
receiving, from a third party system of the plurality of third party systems, a set of generated data examples produced by a generator model in response to submitting one or more data examples of a first type to the generator model, wherein each of the generated data examples is associated with an indication of whether the data example is a true data example of the first type or a false data example of the first type;
storing the set of generated data examples on a file system; 
generating one or more first nodes on a distributed ledger 
an identifier corresponding to the set of generated data example stored on the file system, and
data example of the set of generated data examples, the indication of whether the data example is a true data example or a false data example;
retrieving the set of generated data examples from the file system using the distributed ledger;
evaluating thegenerated data examples using a machine-trained model configured to, for each data example of the set of generated data examples, generate a prediction of whether the data example is a true data example or a false data example 
generating one or more second nodes on the distributed ledgercomprised of at least:
an identifier corresponding to the set of generated data examples stored on the file system, and
for each data example of the generated set of data examples, an indication of the prediction generated by the machine-trained model of whether the data example is a true data example or a false data example;
determining an accuracy of the machine-trained model by:
identifying the one or more first nodes and one or more second nodes based upon a common identifier corresponding to the set of generated data examples; and
perform a comparison of the indications of the one or more first nodes of whether the data example is a true data example or a false data example and the indications of the one or more second nodes corresponding to predictions generated by the machine-trained model 
determining a score for the machine-trained model based upon a weighted difference between a number of correct predictions generated by the machine-trained model and a number of incorrect predictions generated by the machine-trained model determined based upon the comparison; and
updating the machine-trained model based upon 
2.(Currently amended) The computer implemented method of claim 1, wherein the first type corresponds to a type of clause, and wherein the machine-trained model is configured to receive the set of generated data examples and determine if each data example is a true example of the first type or a false example of the first type.
3.(Currently amended) The computer implemented method of claim 1, further comprising recording on the distributed ledger one or more third nodes indicating the results of the comparison.
4.(Canceled) 
5.(Canceled) 
6.(Currently amended) The computer implemented method of claim [[4]] 1, further comprising making a payment to the third party based upon the determined score.
7.(Currently amended) The computer implemented method of claim 6, further comprising recording, on the distributed ledger, one or more third nodes indicating the payment made to the third party based upon the determined score.
8.(Currently amended) The computer implemented method of claim 1, further comprising:
receiving and storing respective sets of data examples from each of the plurality of third party systems on the file system;
recording, on the distributed ledger, respective one or more first nodes
evaluating the respective sets of data examples using the machine-trained model;
recording, on the distributed ledger, respective one or more second nodes 
one or more first nodesone or more second nodes identifiers of each set of records to respective sets of data examples. 
13.(Currently amended) A system, comprising:
a file system configured to store a set of generated data examples received from a third party system, wherein the set of data examples is produced by a generator model of the third party system in response to submitting one or more data examples of a first type to the generator model, wherein each of the generated a true data example of the first type or a false data example of the first type;
a machine-trained model configured to evaluate the generated data examples by generating, for each data example of the set of generated data examples, a prediction of whether the data example is a true data example or a false data example 
a transceiver module in communication with a distributed ledger, and configured to: 
generate one or more first nodes on the distributed ledger comprised of at least an identifier corresponding to the set of generated data example stored on the file system, and, for each data example of the set of generated data examples, the indication of whether the data example is a true data example or a false data example;
generate one or more second nodes on the distributed ledger, comprised of at least an identifier corresponding to the set of generated data examples stored on the file system and, for each data example of the set of generated data examples, an indication of whether the data example is a true data example or a false data example machine-trained model; and

identify the one or more first nodes and one or more second nodes based upon a common identifier corresponding to the set of generated data examples
perform a comparison of the indications of the one or more first nodes of whether the data example is a true data example or a false data example and the indications of the one or more second nodes corresponding to predictions generated by the machine-trained model 
determine a score for the machine-trained model based upon a weighted difference between a number of correct predictions generated by the machine-trained model and a number of incorrect predictions generated by the machine-trained model determined based upon the comparison; and 
update the machine-trained model based upon 
14.(Currently amended) The system of claim 13, wherein the first type corresponds to a type of clause, and wherein the machine-trained model is configured to receive the set of data examples and determine if each data example is a true example of the first type or a false example of the first type.
15.(Currently amended) The system of claim 13, wherein the transceiver module is further configured to record on the distributed ledger one or more third nodes indicating the results of the comparison.
16.(Canceled) 
Currently amended) The system of claim [[16]] 13, wherein the model analysis module is configured to initiate a payment to the third party based upon the determined score.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:
    A.	Claims 1-3, 6-15, and 17-20 are eligible under 35 USC 101. The Examiner notes that the latest set of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 1 is amended to recite features of “receiving, from a third party system of the plurality of third party systems, a set of generated data examples produced by a generator model in response to submitting one or more data examples of a first type to the generator model, wherein each of the generated data examples is associated with an indication of whether the data example is a true data example of the first type or a false data example of the first type;
storing the set of generated data examples on a file system; 
generating one or more first nodes on a distributed ledger comprised of at least: 
an identifier corresponding to the set of generated data example stored on the file system, and
for each data example of the set of generated data examples, the indication of whether the data example is a true data example or a false data example;
retrieving the set of generated data examples from the file system using the distributed ledger;

generating one or more second nodes on the distributed ledger comprised of at least:
an identifier corresponding to the set of generated data examples stored on the file system, and
for each data example of the generated set of data examples, an indication of the prediction generated by the machine-trained model of whether the data example is a true data example or a false data example;
determining an accuracy of the machine-trained model by:
identifying the one or more first nodes and one or more second nodes based upon a common identifier corresponding to the set of generated data examples; and
perform a comparison of the indications of the one or more first nodes of whether the data example is a true data example or a false data example and the indications of the one or more second nodes corresponding to predictions generated by the machine-trained model; and
determining a score for the machine-trained model based upon a weighted difference between a number of correct predictions generated by the machine-trained model and a number of incorrect predictions generated by the machine-trained model determined based upon the comparison; and
updating the machine-trained model based upon results of the comparison” Claim 13 recites similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 13.
	Claims 1-3, 6-15, and 17-20 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621